UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended March 31, 2002 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File number 0-24115 WORLDS.COM, INC. (not affiliated with Worldcom, Inc.) (Exact name of registrant as specified in its charter) New Jersey 22-1848316 (State or other jurisdiction of(I.R.S. Employer ID No.) incorporation or organization) 11 Royal Road, Brookline, MA 02445 (Address of principal executive offices) (617) 725-8900 (Issuer's telephone number) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] As of March 31, 2002, 33,830,393 shares of the Issuer's Common Stock were outstanding. As of March 4, 2008, 49,830,393 shares of the Issuer's Common Stock were outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements Page Condensed Balance Sheets as of March 31, 2002 3 Condensed Statements of Operations for the three months ended March 31, 2002 and 2001 4 CondensedStatement of Cash Flowsfor thethree months ended March 31, 2002 and 2001 5 Notes to CondensedFinancial Statements 6-9 2 Worlds.com, Inc Balance Sheets (Unaudited) As of March 31, 2002 Current Assets Cash and cash equivalents $ 6,704 Total Current Assets 6,704 Property and equipmentnet of accumulated depreciation - TOTAL ASSETS $ 6,704 Current Liabilities Accounts payable 1,145,931 Accrued expenses 717,875 Deferred Revenue 631,950 Current maturities notes payable 2,181,212 Total Current Liabilities 4,676,967 Stockholders Equity (Deficit) Common stock 33,824 Additional Paid in Capital 20,146,723 Accumulated Deficit (24,850,809 ) $ Total stockholders deficit (4,670,263 ) Total Liabilities and stockholders deficit $ 6,704 The accompanying notes are an integral part of these financial statements 3 Worlds.com, Inc. Statements of Operations (Unaudited) For theThree months ended March 31, 2002 and 2001 Three months ended March 31, 2002 2001 Revenues Revenue $ 83,948 $ 177,756 Revenue from terminated contract - 834,722 Total 83,948 1,012,478 Cost and Expenses Cost of Revenue 14,514 194,280 Selling General & Admin 1,816 1,408,103 Operating income (loss) 67,618 (589,905 ) Other Income Expense Interest Income - 6,020 Interest Expense 38,461 785,224 Offering Expense - 208,880 Net Gain/(Loss) $ 29,157 $ (1,577,989 ) The accompanying notes are an integral part of these financial statements 4 Worlds.com, Inc Statements of Cash Flows (Unaudited) For thethreemonths ended March 30, 2002 2002 2001 Cash flows from operating activities Net Income/(loss) $ 29,157 $ (1,577,989 ) Adjustments to reconcile net loss to net cash used in operating activities Dep & amort - 185,988 Accretion of deferred revenue (66,937 ) (855,186 ) Consulting expense related to the issuance of stock options - 165,000 Interest expense on beneficial conversion private placement - 746,381 Placements fee and bonus expense paid with convertible notes - 95,000 Accounts receivable - 142,875 Prepaid expenses and other current assets - 199,826 inventories - 87,580 accounts payable and accrued expenses 38,596 (377,659 ) deferred revenue 55,547 Net cash used in operating activities 816 (1,092,637 ) Cash flows from investing activities Acquisition of property and equipment - - Additions to software development costs - (80,324 ) Net cash used in investing activities - (80,324 ) Cash flows from financing activities Proceeds from sale of Convertible Notes - 1,250,000 Net cash provided from investing activities - 1,250,000 Net increase(decrease) in cash 816 77,039 Cash beginning of period 5,888 38,101 Cash end of period $ 6,704 $ 115,140 Supplemental disclosure of cash flow information: Cash paid during the year for Interest - - Income taxes - - The accompanying notes are an integral part of these financial statements 5 Worlds.com, Inc. NOTES TO FINANCIAL STATEMENTS Quarter Ended March 31, 2002 NOTE 1 –
